

116 HR 6827 IH: Corporate Accountability Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6827IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Ocasio-Cortez (for herself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Coronavirus Economic Stabilization Act of 2020 to place certain requirements on corporations receiving Federal aid related to COVID–19.1.Short titleThis Act may be cited as the Corporate Accountability Act.2.Requirements on all corporations receiving Federal aid related to COVID–19(a)In generalThe CARES Act (Public Law 116–136) is amended by inserting after section 4029 the following:4030.Requirements on all corporations receiving Federal aid related to COVID–19(a)In generalAny corporation that receives Federal aid related to COVID–19 shall, during the covered period, comply with the following:(1)Paid leave for workersThe corporation shall provide at least 14 days of fully-paid leave to all workers.(2)Minimum wage(A)In generalThe corporation shall pay each employee (including full-time, part-time, and tipped employees) of the corporation a wage of not less than $15 an hour, beginning not later than January 1, 2021.(B)Sense of CongressIt is the sense of the Congress that each corporation described under subparagraph (A)—(i)should meet the minimum wage requirements described under subparagraph (A) before January 1, 2021, if the corporation is able; and(ii)should ensure that other companies with respect to which the corporation contracts also pay their employees the minimum wage described under subparagraph (A).(3)Limitation on CEO and executive payThe corporation may not have a CEO to median worker pay ratio of greater than 50 to 1 and no officer or employee of the corporation may received higher compensation than the chief executive officer (or any equivalent position).(b)Enforcement; rulemakingThe Securities and Exchange Commission shall have the authority to enforce this section and may issue such rules as may be necessary to carry out this section.(c)DefinitionsIn this section:(1)CEO to median worker pay ratioWith respect to an corporation, the term CEO to median worker pay ratio means the ratio of—(A)the annual total compensation, including salary, equity, and any other form of compensation of the chief executive officer (or any equivalent position) of the corporation; and(B)the median of the annual total compensation of all employees of the corporation, except the chief executive officer (or any equivalent position) of the corporation.(2)Covered periodWith respect to a receipt of Federal aid related to COVID–19, the term covered period means the period—(A)beginning on the date such Federal aid is first received; and(B)ending after the 1-year period beginning on the later of—(i)the termination date of the emergency declared by the President on March 13, 2020, under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the coronavirus disease 2019 (COVID–19); or(ii)the date on which all such Federal aid has been repaid.(3)Federal aidThe term Federal aid means any emergency lending provided under section 13(3) of the Federal Reserve Act or any Federal financial support in the form of a grant, loan, or loan guarantee..(b)Clerical amendmentThe table of contents in section 2 of the CARES Act is amended by inserting after the item relating to section 4029 the following:Sec. 4030. Requirements on all corporations receiving Federal aid related to COVID–19..